DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's response submitted 24 June 2021 has been received, & its contents have been carefully considered. The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action. As a result of the Applicant's response:
The Objections to the Drawings, Specification and Claims are withdrawn; &
Claims 1 & 3-11 are pending for review.
Examiner’s Note
While Examiner has not provided a list of informalities, Applicant should fully and carefully review the entire disclosure to ensure correction of any informalities Examiner may have missed.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Bibaud et al., US #2007/0221195
[Bibaud ('195)]

-
Bray, Sr., US #3,889,581
[Bray ('581)]

-
Duffy, US #2013/0174934
[Duffy ('934)]

-
Tatsch, US #3,251,382 (Previously listed as US #3,251,381)
[Tatsch ('382)]

-
https://www.Dictionary.com
[Dictionary.com]

-
https://www.Merriam-Webster.com
[Merriam Webster]


~ 35 USC § 102 & 35 USC § 103 ~
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8, 9 & 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Duffy ('934) with reference to at least one of Dictionary.com & Merriam Webster.
In Re Claims 1, 3, 5, 8, 9 & 11, Duffy ('934)
Cl. 1: A double walled grease duct (Exhaust Duct #100) comprising:
an outer shell including an outer tubular body having an outer first end and an outer second end (Outer Casing #240 Comprising Sheets #242a-242d, the first & second ends at the respective inlet & outlet ends of each Duct Section #110);
an inner liner including an inner tubular body having an inner first end and an inner second end (Inner Duct #210 with first & second ends at the respective inlet & outlet ends of each Duct Section #110 extending from the ends of Outer Casing #240 to Flanges #212), wherein the inner liner has a cross-sectional area less than the cross-sectional area of the outer liner, wherein at least a portion of the inner liner is positioned within the outer shell (At least Fig. 1-3: Inner Duct #210 is smaller than & located within Outer Casing #240); and
a spacer (Cap #230, 230a-230c) including a rectangular planar body including an outer edge (At least Fig. 2: The edges of each of Cap #230a-230c that attaches to Outer Casing #240) and an inner edge (At least Fig. 2: The edges of each of Cap #230a-230c that attaches to Inner Duct #210), wherein the outer edge contacts an inside surface of the outer shell, wherein the inner edge contacts an outer surface of the inner liner (At least Fig. 1-3), wherein the spacer includes a plurality of metal strips and a plurality of perforations, wherein each metal strip spans the inner edge of and the outer edge of the rectangular planar body and is continuous and uninterrupted along a line perpendicular to each of the inner edge and the outer edge, wherein each perforation is located between two metal strips of the plurality of metal strips, and wherein each perforation is an opening in the rectangular planar body of the spacer (At least Para. 33, Ln. 12-15: Cap #230 can be either solid or perforated; Per both Dictionary.com & Merriam Webster, a “perforation” is a hole or series of holes bored through a material, indicating that a perforation or hole is surrounded by the material through which it passes, i.e. metal portions around each hole, as shown in Fig. 5(x) in which Holes #223 are surrounded by the metal strips at the top & bottom (inner & outer) edges of Flange Connector #220 & between each adjacent pair of Holes #230).
Cl. 3: wherein the perforations are filled with insulation (Fig. 4(x): Insulation #440 is placed within Void #430 & shown conforming to & filling the shape of Cap #230, e.g. filling & conforming to the voids in the Stepped #232, Saw-Toothed #234 & Accordion #236 configurations, indicating that Insulation #440 would conform & fill the perforations of Cap #230).
Cl. 5: wherein the inner liner has a higher rate of thermal expansion than the outer shell (At least Para. 6, 32: The inner liner has a higher rate of thermal expansion than the outer shell, which is broadly claimed functional limitation, given the application Duffy ('934) teaches of a kitchen exhaust hood and insulation between the inner and outer liners/shells, the inner liner would of necessity experience a higher rate of thermal expansion than the outer shell while the cooking equipment is in operation due to the inner liner coming into direct contact with the high temperature exhaust, & the thermal insulation between the inner liner & outer shell reducing the temperature of the outer shell with respect to the inner lining, & thus Duffy ('934) teaches this functional limitation regarding the inner liner and outer shell).
Cl. 8: wherein the inner first end of the inner liner extends outside of the outer first end, and wherein the inner second end of the inner liner extends outside of the outer second end (At least Fig. 1-3, 4(x): Inner Duct #210 extends beyond the inlet & outlet ends of Outer Casing 240).
Cl. 9: further comprising a flange outwardly extending from a perimeter of the inner first end, the inner second end, or combinations thereof (At least Fig. 3: Flanges #212 & 220(x) extend from first & second ends of Inner Duct #210).
Cl. 11: wherein the flange is connected to a second grease duct (Fig. 6-9).
In Re Claims 6 & 10, with respect to “wherein the metal strips have a width between, and including, 0.5 inch to 1 inch” & “wherein the width of the flange is between, and including, 0.5 inch to 1.5 inches”, since the dimensions of the flange &/or metal strips of the duct components for a given exhaust duct system installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of duct, the required airflow through the duct system, etc., to configure an apparatus such as recited in Duffy ('934) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Duffy ('934) with respect to at least one of Dictionary.com & Merriam Webster as applied to Claim 1 above, and further in view of Bibaud ('195) & Tatsch ('382).
In Re Claim 4, the recitation “wherein the rectangular planar body of the spacer includes notches in the inner edge, wherein the notches are voids in the inner edge, wherein when the spacer is bent around the outer surface of the inner tubular body, a first portion of the rectangular planar body overlaps a second portion of the rectangular planar body” is considered to be a “product by process” recitation; determination of patentability is based on the product itself and does not depend on its method of production. (See MPEP 2113).
Further, while Duffy ('934) fails to expressly teach the notches in the inner edge & the spacer bent to form the overlaps, Duffy ('934) does teach a variety of assembly methods for assembling the rectangular planer body of the spacer (FIG. 5(x); Para. 31). Bibaud ('195) also teaches a duct element with a rectangular planar body element (see 108) that includes a notch/void in the inner edge wherein the spacer is element around the outer surface of another duct member and wherein when the spacer is bent to be formed and at least a portion of the sections of the rectangular planar body overlap (FIG. 31(x), annotated in the previous office action). While Bibaud ('195) does not show or discuss the element in its pre-bent form, the location of the notch is visible. Tatsch ('382) more expressly teaches how a notch/void in a planer element can be utilized in a bend to form an additional shape from the original planer element (FIG. 1, 3: Notches 14; Fig. 2: The apparatus formed from bending at the notches/voids).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the known technique of utilizing notches and voids in a planner element as an assembly step or method, as taught by Bibaud ('195) & Tatsch ('382), in the fabrication of the apparatus of Duffy ('934) as a means to efficiently ship the store &/or the elements / component (Tatsch ('382), Col. 2, Ln. 25-32: This arrangement allows the duct elements to be shipped in the unfolded state, thus saving space in transit).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Duffy ('934) with respect to at least one of Dictionary.com & Merriam Webster as applied to Claim 1 above, with further reference to Bray ('581).
In Re Claim 7, with respect to “wherein the space between the outer tubular body and the inner tubular body is at least partially filled with ceramic fiber insulation”, Duffy ('934) discloses the insulation can be various materials (At least Para. 32) but is silent on the exact composition(s) of the insulation. Nevertheless, the specific material of the insulation would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention, including a ceramic fiber material as referenced by Bray ('581), since the applicant has not disclosed that a ceramic fiber insulation material solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the exhaust duct system of Duffy ('934) would function equally well in either configuration.
Response to Arguments
Applicant's arguments filed 24 June 2021 have been fully considered but they are not persuasive.
On Pages 8-9, Applicant argues that Duffy ('934) fails to disclose that Cap #230 fails to disclose the metal strips extending along the edges & between adjacent perforations. Examiner respectfully disagrees. As discussed above, a perforation is by definition a hole extending through a material. This indicates that the perforations recited in Para. 33 of Duffy ('934) would be similar to Holes #223, which are shown surrounded by metal strips along the edge of Flange #220 & with metal strips extending between adjacent pairs of Holes #223.
With respect to the remaining claims, Applicant argues each is allowable as being dependent upon Claim 1. As Claim 1 stands rejected as discussed above, the remaining claims also stand rejected.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762